           Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 1 of 7




 1   AARON D. FORD
      Attorney General
 2   GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, Nevada 89701-4717
     Tel: (775) 684-1100
 5   E-mail: gzunino@ag.nv.gov
 6   Attorneys for Barbara Cegavske
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9

10   MAKE LIBERTY WIN,
                                                        Case No. 3:20-cv-00592-RCJ-WGC
11                        Plaintiff,
                                                   NEVADA SECRETARY OF STATE’S
12   vs.                                              PARTIAL OPPOSITION TO
13   BARBARA K. CEGAVSKE, in her official            MOTION FOR PRELIMINARY
     capacity as SECRETARY OF STATE OF                     INJUNCTION
14   NEVADA,
15                        Defendant.
16

17            Defendant Barbara K. Cegavske, in her capacity as Nevada Secretary of State

18   (Secretary), by and through counsel, Aaron D. Ford, Attorney General, and Gregory L.

19   Zunino, Deputy Solicitor General, hereby submits this partial opposition to Plaintiff’s

20   motion for preliminary injunction (ECF No. 2).

21            DATED this 26th day of October, 2020.

22                                          AARON D. FORD
                                            Attorney General
23
                                            By:    Gregory L. Zunino
24                                                 GREGORY L. ZUNINO
                                                   Deputy Solicitor General
25                                                 gzunino@ag.nv.gov
26                                                 Attorneys for Barbara Cegavske
27

28

                                                  -1-
        Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 2 of 7




 1                                POINTS AND AUTHORITIES

 2         I.     STATEMENT OF FACTS AND ISSUES

 3         This case is characterized by a unique set of facts. Plaintiff Make Liberty Win

 4   (MLW) is a political committee that makes independent expenditures in support of

 5   candidates for election and reelection to public office (ECF No. 1 at ¶¶ 3, 5, 6, 7 and 8).

 6   MLW supports Candidate Jill Dickman in her bid to be elected for a second time to the

 7   Nevada Assembly (Id.). Candidate Dickman previously served in the Nevada Assembly

 8   but is not currently serving in the Nevada Assembly (ECF No. 1 at ¶¶ 6 and 12). MLW

 9   has printed door hangers that encourage voters to “RE-ELECT JILL DICKMAN FOR

10   STATE ASSEMBLY” (ECF No. 1 at ¶ 11).

11         In 1989, the Nevada Legislature enacted a statute that instructs candidates and

12   their advocates to refrain from using the word “reelect” in campaign and advertising

13   materials that support a person’s candidacy for public office. Nev. Rev. Stat. § 294A.330.

14   It also enacted a statute that instructs candidates and their advocates not to use words

15   other than “reelect” if those words “impl[y] that the candidate is the incumbent in office”.

16   Nev. Rev. Stat. § 294A.340. MLW pursues various facial and as-applied challenges to

17   Nev. Rev. Stat. § 294A.330 (ECF No. 1 at ¶¶ 36–49, 64–77, 92–105 and 120–29). MLW

18   also pursues various facial challenges to Nev. Rev. Stat. § 294A.340 (ECF No. 1 at ¶¶ 50–

19   63, 78–91, 106–119 and 130–140).

20         Curiously, MLW does not allege that its members have used or intend to use a

21   word other than “reelect” to describe any candidate’s elective status. How MLW might

22   possibly run afoul of Nev. Rev. Stat. § 294A.340 in the future remains a mystery. In

23   support of its challenge to Nev. Rev. Stat. § 294A.340, MLW suggests only that it might

24   use the word “reelect” in the future (ECF No. 1 at ¶ 31). By its plain terms, Nev. Rev.

25   Stat. § 294A.340 does not apply to candidates and their advocates when they use the term

26   “reelect” in campaign and advertising materials. MLW does not explain how it has been

27   aggrieved by the existence of Nev. Rev. Stat. § 294A.340. By MLW’s own description,

28   Nev. Rev. Stat. § 294A.330 is the only statute that applies to the facts of this case.


                                                  -2-
       Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 3 of 7




 1         Of course, MLW makes it abundantly clear that it is indignant. MLW believes it

 2   has been the victim of “blatant government censorship of truthful political speech” (ECF

 3   No. 1 at 1:21). MLW describes having received a “Threatening Letter” from the Secretary

 4   (ECF No. 1 at ¶¶ 18–21, 23–28, 29–-32, 39, 42, 53, 56, 67, 73, 81, 87, 95, 98, 109, 112, 123,

 5   133, 137 and 140). Signed by Troy Casa, Program Officer III, the letter states that failure

 6   to remove “the term ‘re-elect’ from . . . campaign signage . . . will result in a fine being

 7   assessed” (ECF No. 1, ex. 2). The letter does not identify the authority by which such a

 8   fine might be assessed, nor do relevant statutes and regulations identify any authority by

 9   which such a fine might be assessed. See Nev. Rev. Stat. §§ 294A.380-420; Nev. Admin.

10   Code §§ 294A.010-270. The only provision of law that hints at a possible fine or penalty is

11   Nev. Rev. Stat. § 294A.410, which generically authorizes enforcement of chapter 294A of

12   the Nevada Revised Statutes through civil court proceedings. In fact, it is not clear what

13   type of remedy a court could order, or whether there is even a legal mechanism for

14   enforcing Nev. Rev. Stat. §§ 294A.330 and .340. Compliance is arguably voluntary. See

15   Nev. Rev. Stat. § 294A.290.

16         And while it is unfortunate that MLW felt threatened by Mr. Casa’s letter, it is a

17   virtual certainty that MLW will suffer no adverse legal consequences as the result of

18   having encouraged voters to “RE-ELECT JILL DICKMAN FOR STATE ASSEMBLY”. At

19   this early stage of the proceedings, MLW must show that it is likely to suffer irreparable

20   harm if a preliminary injunction does not issue. Winter v. Natural Res. Def. Council, Inc.,

21   555 U.S. 7, 20, 129 S. Ct. 365, 172 L.Ed.2d 249 (2008). Aside from present facts and

22   circumstances, MLW cannot make that showing. In other words, outside of the specific

23   facts of this case, there is no reason to believe that Nev. Rev. Stat. §§ 294A.330 and .340

24   pose a threat to anyone, as they appear to set forth aspirational goals for candidates and

25   their advocates.   Assuming that Mr. Casa’s letter has possibly cast a cloud over Jill

26   Dickman candidacy for the Nevada Assembly, MLW’s as-applied challenge (Count Five)

27   may have some merit. But it would be premature at this point to issue an injunction

28

                                                  -3-
        Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 4 of 7




 1   against the enforcement of Nev. Rev. Stat. §§ 294A.330 and .340 in all of their potential

 2   applications.

 3         II.     STANDARD OF REVIEW

 4         To obtain a preliminary injunction, MLW must demonstrate that (1) it is likely to

 5   succeed on the merits, (2) it is likely to suffer irreparable harm in the absence of

 6   preliminary relief, (3) the balance of equities tips in its favor, and (4) an injunction is in

 7   the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S. Ct.

 8   365, 172 L.Ed.2d 249 (2008).      This traditional test applies absent MLW’s ability to

 9   demonstrate that the balance of equities tips sharply in its favor. Fox Broad. Co. v. Dish

10   Network L.L.C., 747 F.3d 1060, 1066 n.2 (9th Cir. 2014).

11         MLW cannot meet these burdens because it cannot show that it has suffered a

12   concrete and particularized injury that flows from the existence of Nev. Rev. Stat. §§

13   294A.330 and .340—as opposed to the application of Nev. Rev. Stat. § 294A.330 to the

14   specific facts of this case.   Nor can it meet its burden to show that the speculative

15   prospect of future enforcement is likely to cause MLW irreparable harm. In the absence

16   of an avowed intention to misrepresent some candidate’s elective status in the future,

17   MLW cannot even explain how it might violate Nev. Rev. Stat. §§ 294A.330 and .340 in

18   the future.

19         In short, MLW’s facial challenges to these statutes present an abstract controversy.

20   This issue will be briefed in further detail as this case progresses. In the meantime, this

21   Court should narrowly tailor any preliminary injunction to the specific facts of this case.

22   To enjoin the enforcement of Nev. Rev. Stat. §§ 294A.330 and .340 in all of their potential

23   applications would be an unnecessary intrusion upon the sovereign interests of the state

24   of Nevada. Accordingly, the balance of equities tips in favor of the state of Nevada as to

25   MLW’s request for injunctive relief on all counts except Count Five of the Verified

26   Complaint. As to Count Five of the Verified Complaint (ECF No. 1 at ¶¶ 92–105), the

27   Secretary does not oppose the issuance of a preliminary junction that applies narrowly

28   and specifically to the facts of this case. The Secretary does not intend to commence any


                                                  -4-
       Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 5 of 7




 1   kind of enforcement action against MLW pending the final disposition of these

 2   proceedings. 1

 3         III.    ARGUMENT

 4         MLW does not have standing to pursue a facial challenge to Nev. Rev. Stat. §§

 5   294A.330 and .340. Article III, § 2 of the U.S. Constitution states that the federal courts

 6   may only adjudicate “Cases” and “Controversies”. See Lujan v. Defenders of Wildlife, 504

 7   U.S. 555, 559 (1992). The case-or-controversy requirement of Article III requires that

 8   MLW establish its “standing” as a jurisdictional prerequisite to the prosecution of this

 9   lawsuit. Clapper v. Amnesty International USA, 586 U.S. 398, 408 (2013).

10         To demonstrate standing, MLW must articulate enough facts to show that its

11   alleged injury is “actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at

12   560 (internal quotation marks and citations omitted). Additionally, MLW must show a

13   “causal connection” between the alleged injury and the conduct about which it complains.

14   Id. In support of its facial challenges to Nev. Rev. Stat. §§ 294A.330 and .340, MLW

15   alleges a potential future injury (ECF No 1 at ¶ 31). Because the facts of this case are

16   unique, MLW can persuasively argue that Nev. Rev. Stat. § 294A.330 is unconstitutional

17   in its present application to MLW’s advocacy for Candidate Jill Dickman. The use of the

18   term “reelect” in reference to the candidacy of Jill Dickman is arguably truthful, such that

19   it should not be prohibited or discouraged by judicial or administrative enforcement

20   action. To the extent that the speech in question is perhaps misleading, it can arguably

21   be remedied by counter speech (ECF No. 1 at ¶¶ 47 and 61). The Secretary does not

22   disagree with these points.

23         However, MLW fails to explain how it might suffer a future injury via the future

24   enforcement of Nev. Rev. Stat. §§ 294A.330 and .340. MLW’s concern about a future

25   injury presupposes that MLW intends to misrepresent a candidate’s elective status in a

26   future election by falsely suggesting that the candidate is an incumbent. Yet MLW is

27   apparently unwilling to make that representation in its Verified Complaint. Accordingly,

28
           1   The undersigned counsel has instructed Mr. Casa to stand down.
                                                 -5-
        Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 6 of 7




 1   it fails to articulate a factual basis for its claim that it will suffer a future injury if the

 2   enforcement of Nev. Rev. Stat. §§ 294A.330 and .340 is not enjoined in all potential

 3   applications. Without a factual basis to assert a possible future injury, MLW cannot

 4   prevail on its facial challenges, nor can it show that it will likely suffer irreparable harm

 5   as the result of future enforcement action. As noted above, it is not clear that there is

 6   even a legal mechanism for enforcing Nev. Rev. Stat. §§ 294A.330 and .340. Insofar as

 7   MLW requests an unqualified order halting all current and future enforcement of these

 8   statutes, its motion should be denied.

 9         IV.    CONCLUSION

10         MLW overreaches with its request for an unqualified preliminary injunction

11   against the enforcement of Nev. Rev. Stat. §§ 294A.330 and .340. The Secretary does not

12   object to the issuance of a narrowly-tailored preliminary injunction that applies

13   specifically to the facts of this case. However, the Court should deny MLW’s request for

14   all-encompassing injunctive relief because the Court has no jurisdiction to issue such

15   injunctive relief.

16         DATED this 26th day of October 2020.

17                                            AARON D. FORD
                                              Attorney General
18
                                              By:    Gregory L. Zunino
19                                                   GREGORY L. ZUNINO
                                                     Deputy Solicitor General
20                                                   gzunino@ag.nv.gov
21                                                   Attorneys for Barbara Cegavske
22

23

24

25

26

27

28

                                                    -6-
        Case 3:20-cv-00592-RCJ-WGC Document 11 Filed 10/26/20 Page 7 of 7




 1                               CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the Office of the Attorney General, State of

 3   Nevada, and that on this 26th day of October, 2020, I filed and served with this Court’s

 4   CM/ECF electronic filing system, NEVADA SECRETARY OF STATE’S PARTIAL

 5   OPPOSITION TO MOTION FOR PRELIMINARY INJUNCTION, served listed

 6   below:

 7   David O’Mara, Esq.
     David@omaralaw.net
 8   Attorneys for Plaintiffs
 9

10

11                                               _____________ ________
                                                 An employee of the Office
12                                               of the Attorney General
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               -7-
